DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/15/2021 has been entered and considered. Upon entering claims 1, 15, and 17-18 have been amended, claims 4 and 19 have been canceled.
Response to Arguments
Applicant’s arguments filed 06/15/2021 have been fully considered and are persuasive. The rejection of claims 1-20 have been withdrawn.
Allowable Subject Matter
1.	Claims 1-3, 5-18 and 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…an electrical distribution system (EDS) to pass current to and from the traction battery, the EDS having at least one flexible electrical distribution component (FEDC) connection including a plurality of individual conductor paths, wherein at least one of the individual conductor paths defines a typical width and a reduced width narrowed portion configured to operate as a fuse and break an electrical circuit of the at least one individual conductor path in response to heat generated from conducting an electrical current that is greater than a predetermined threshold and wherein the reduced width narrowed portion defines a trapezoidal notch shape.”
a flexible electrical distribution component (FEDC) connection including a plurality of individual conductor paths configured to electrically connect the traction battery to the controller, wherein at least one of the individual conductor paths defines a typical width and a reduced width narrowed portion configured to operate as a fuse and break an electrical circuit of the at least one individual conductor path in response to heat generated from conducting electrical current that exceeds a predetermined threshold.”
	Regarding claim 15 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…at least one flexible electrical distribution components (FEDC) connection including an individual conductive trace extending from each of the plurality of battery cells to the controller, wherein each of the individual conductive traces defines a typical width and a reduced width narrowed portion sized to operate as a fuse and thereby break an electrical circuit between a corresponding one of the plurality of battery cells and the controller in response to heat generated from conducting an electrical current greater than a predetermined threshold, and wherein the reduced width narrowed portion defines a semielliptical notch shape or a sinusoidal notch shape.”
Claims 2-3, 5-7, 9-14, 16-18 and 20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Primary Examiner, Art Unit 2836